                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         MICHAEL MIROYAN,                                    Case No. 19-cv-03626-NC
                                  11
                                                       Plaintiff,                            ORDER TO SHOW CAUSE RE:
Northern District of California




                                  12                                                         SUBJECT MATTER
 United States District Court




                                                v.                                           JURISDICTION
                                  13
                                         TAE KAI, et al.,
                                  14
                                                       Defendants.
                                  15
                                  16
                                  17          On June 21, 2019, plaintiff Michael Miroyan filed this lawsuit alleging that
                                  18   Defendants conspired to defraud him, interfere with his business, and violate his civil
                                  19   rights. See Dkt. No. 1. Pending before the Court is Defendants’ motion to dismiss for lack
                                  20   of subject matter jurisdiction and failure to meet pleading standards. See Dkt. No. 6.
                                  21          Federal courts are courts of limited jurisdiction. See Kokkonen v. Guardian Life
                                  22   Ins. Co. of Am., 511 U.S. 375, 377 (1994). They may only exercise authority over cases
                                  23   and controversies authorized by the U.S. Constitution or Congress. Id. Subject matter
                                  24   jurisdiction allows a court to render judgments over the claims in the case. See Stoll v.
                                  25   Gottlieb, 305 U.S. 165, 171 (1938). Jurisdiction is the court’s power to hear the case, a
                                  26   separate issue from whether the plaintiffs’ allegations entitle them to relief. Morrison v.
                                  27   Nat’l Australia Bank Ltd., 561 U.S. 247, 254 (2010). If a federal court lacks subject matter
                                  28   jurisdiction, it must dismiss the entire complaint. See Fed. R. Civ. P. 12(h)(3).
                                  1           There are two primary forms for subject matter jurisdiction: federal question and
                                  2    diversity. “Federal question” jurisdiction refers to the federal district court’s original
                                  3    jurisdiction over all civil actions which arise under the Constitution or federal law. See 28
                                  4    U.S.C. § 1331. If federal question jurisdiction is established, the federal district court may
                                  5    also assert “supplemental” jurisdiction over related state law claims. See 28 U.S.C.
                                  6    § 1367. “Diversity” jurisdiction requires that (1) the amount in controversy exceed
                                  7    $75,000, and (2) parties be citizens of different states. 28 U.S.C. § 1332(a). When neither
                                  8    of these forms of jurisdiction apply, a case must be brought in state court not federal court.
                                  9           Miroyan’s complaint does not clearly identify the grounds for the court’s
                                  10   jurisdiction. The Federal Rules of Civil Procedure requires all complaints to provide “a
                                  11   short and plain statement of the grounds for the court’s jurisdiction.” Fed. R. Civ. P. 8(a).
                                       Thus, Miroyan must show cause why his case should not be dismissed for lack of subject
Northern District of California




                                  12
 United States District Court




                                  13   matter jurisdiction. Miroyan must file his response by August 9, 2019, or the Court will
                                  14   recommend dismissal of this lawsuit.
                                  15          The Court directs Miroyan to the Federal Pro Se Program, which provides free
                                  16   information and limited-scope legal advice to pro se litigants in federal civil cases. The
                                  17   Federal Pro Se Program is located in Room 2070 in the San Jose United States Courthouse,
                                  18   and is available by appointment Monday to Thursday 9:00 a.m.–4:00 p.m. The Program
                                  19   can also be reached by calling (408) 297-1480.
                                  20          IT IS SO ORDERED.
                                  21
                                  22   Dated: July 18, 2019                       _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  23                                                    United States Magistrate Judge
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                      2
